DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            M.L., the mother,
                               Appellant,

                                     v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                    GUARDIAN AD LITEM PROGRAM,
                             Appellees.

                               No. 4D17-2857

                           [January 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Senior Judge; L.T. Case No.
2016DP000762 JM.

   Alcolya J.L. St. Juste of the Law Office of Alcolya St. Juste P.A., West
Palm Beach, and Gary L. Pickett of Gary L. Pickett, Attorney at Law, West
Palm Beach, for appellant.

   Craig Robert Lewis of Vincent F. Vaccarella, P.A., Fort Lauderdale, and
Thomasina Moore, Sanford, for appellee Guardian Ad Litem Program.
Meredith K. Hall of Children’s Legal Services, Bradenton, for appellee
Florida Department of Children and Families.

PER CURIAM.

   Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.